Case 8

Oo Oo SS HD Ww FB WD NH

NM wo WN KH DB KH PD DR BRO Rr Ee es
oOo ns OHO UN BP WH VM KFS Oo Oo We DH A SP WY LV SS O&O

19-cv-01236-JFW-PLA Document19 Filed 07/29/19 Page1lof23 Page ID #:128

FLINT C. ZIDE, STATE BAR #160369
LAW OFFICES OF HARRIS & ZIDE
1445 Huntington Drive, Suite 300
South Pasadena, CA 91030
Telephone: 626-799.8444
Facsimile: 626-799-8419
fzide@harrisandzide.com
Attorneys for Defendant LAW OFFICES OF HARRIS AND ZIDE
UNITED STATES DISTRICT COURT.
CENTRAL DISTRICT OF CALIFORNIA
ERIC HATTEBERG, an individual,, CASE NO. 8:19-cv-01236-JFW-PLA
Plaintiff, The Hon. John F. Walter
vs. BANK OF AMERICA, N.A.’S
ANSWER TO THE COMPLAINT
BANK OF AMERICA, N.A., LAW FOR DAMAGES AND
OFFICE OF HARRIS AND ZIDE, AFFIRMATIVE DEFENSES
Defendants.
Complaint Filed: June 20, 2019

 

 

Defendant Law Office of Harris and Zide (“ZIDE”), by and through its
undersigned counsel and on behalf of itself and no other entity, answers the
unverified Complaint (“Complaint”) of Plaintiff Eric Hatteberg (“Plaintiff”) as
follows:

In answering the allegations in the Complaint, ZIDE denies any and all
allegations contained in headings and/or un-numbered paragraphs in the Complaint.
Further, except as expressly admitted or qualified below, ZIDE denies each and

every allegation of the Complaint.

-]-

 

DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF'S

 

 

COMPLAINT

 
ve

Case 8:

Oo fo SN DO OH BP WD He

mM MB HM NH BY hw WD BR ORDO
CO ~~“ OA Oh BP WY NF CO CO way nD Hw BP WH YY FF ©

i

 

L9-Cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 2 of 23 Page ID #:129

PRELIMINARY STATEMENT

1. The allegations contained in Paragraph 1 constitute Plaintiff's
characterization of the nature of this action and its claims, to which no response is
required. The allegations contained in Paragraph 1 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

2. The allegations contained in Paragraph 2 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

3. The allegations contained in Paragraph 3 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

4. The allegations contained in Paragraph 4 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

5. The allegations contained in Paragraph 5 are legal conclusions to which]
no response is required. To the extent a response is required, ZIDE denies the
allegations.

JURISDICTION

6. The allegations contained in Paragraph 6 are legal conclusions to which!
no response is required. To the extent a response is required, ZIDE denies the
allegations.

7. ZIDE admits that it does business in California. ZIDE is presently
without knowledge or information sufficient to form a belief as to the truth of the
allegations in Paragraph 7 regarding Defendant BANK OF AMERICA, N.A, which
are therefore, denied. The remaining allegations contained in Paragraph 7 are legal
conclusions to which no response is required. To the extent a response is required,

ZIDE denies the allegations.
-2-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF'S

 

 

COMPLAINT
 

Case 8:Wl9-cv-01236-JEW-PLA Document 19 Filed 07/29/19 Page 3 of 23 Page ID #:130

Oo oO JF NHR A FP WH LP

mo hw bw bw LP WK KN LY NY KF FF FS KS Se BS YS SES RE
Co ~~] OH A RB Be NY ES OC OU wll ODO UU BlUWUULYT OU CU

 

 

8. ZIDE is presently without knowledge or information sufficient to form]

a belief as to the truth of the allegations in Paragraph 8, which are therefore, denied.
VENUE

9. The allegations contained in Paragraph 9 are legal conclusions to which|
no response is required. To the extent a response is required, ZIDE denies the
allegations. |

PARTIES

10. The allegations contained in Paragraph 10 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

11.  ZIDE is presently without knowledge or information sufficient to form]
a belief as to the truth of the allegations in Paragraph 11, which are therefore, denied.
The allegations contained in Paragraph 11 also contain legal conclusions to which no
response is required. To the extent a response is required, ZIDE denies the
allegations.

12. Thealiegations contained in Paragraph 12 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

13. The allegations contained in Paragraph 13 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

14. The allegations contained in Paragraph 14 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

15. The allegations contained in Paragraph 15 are legal conclusions to which!
no response is required. To the extent a response is required, ZJDE denies the
allegations.

16.  ZIDE admits the allegations m Paragraph 16.

DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF'S
COMPLAINT

 
oe

Case 8:l9-cv-01236-JEW-PLA Document 19 Filed 07/29/19 Page 4 of 23 Page ID #:131

Oo CO SO OH tw BR WwW PP FH

MO bo NY WV NH PY VY ROR RR RR RR eS
Oo ~T Mm Mm SP WH VN KH CO OO DO a HB mH FR WY YP KF OS

 

 

17. ZIDE admits the allegations in Paragraph 17.

18. The allegations contained in Paragraph 18 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

19. The allegations contained in Paragraph 19(a)-(f) are legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies the
allegations.

FACTUAL ALLEGATIONS

20. The allegations contained in Paragraph 20 are legal conclusions to which
no response is required. To the extent a response is required, ZIDE denies the
allegations.

21. ZIDE admits that Plaintiff letters to ZIDE as alleged in Paragraph 21 and
attached to the Complaint speak for themselves. ZIDE denies the remaining
allegations in Paragraph 21.

22. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 22, which are therefore, denied.

23. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 23, which are therefore, denied.

24. The allegations contained in Paragraph 24 are legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies the
allegations.

25. The allegations contained in Paragraph 25 contain legal conclusions to.
which no response is required. To the extent a response is required, ZIDE denies
the allegations. |

26. The allegations contained in Paragraph 26 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies

the allegations.
-4.

DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S
COMPLAINT

 
 

Case 8/19-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 5 of 23 Page ID #:132

io fo SO HW WH

mwny WN NYY NY NY NSF KF Pe PSP PSE Se Se
po OU a BOON Ol Ome NOR BONY OS

27. The allegations contained in Paragraph 27 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

28. The allegations contained in Paragraph 28 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

29. The allegations contained in Paragraph 29 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

30. The allegations contained in Paragraph 30 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations. |

31. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 31, which are therefore, denied.

32,  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 32, which are therefore, denied.

33. The allegations contained in Paragraph 33 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

34. The allegations contained in Paragraph 34 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

35.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 35, which are therefore, denied.

36.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 36, which are therefore, denied.

37.  ZIDE is presently without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 37, which are therefore, denied,
_5-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S
COMPLAINT

 

 

 
a _ .

Case 8:

co CO ~~ DH A FB WY FF

mM SN Bb BOQ BK BO BRD BRD ORO OO ee ee
oO sO HN A Se WY YO KS OO. OlLlUmDrthLlUNSNS OUT OCU UU ULE CU

 

L9-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 6 of 23 Page ID #:133

38. The allegations contained in Paragraph 38 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

39. ZLDE its presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 39, which are therefore, denied.

40, ZIDE is presently without knowledge or information sufficient to form|
a belief as to the truth of the allegations in Paragraph 40, which are therefore, denied.

41. The allegations contained in Paragraph 41 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

42. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 42, which are therefore, denied.

43. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 43, which are therefore, denied.
To the extent a response is required, ZIDE denies the allegations.

44, ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 44, which are therefore,
denied. The allegations contained in Paragraph 44 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations. |

45. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 45, which are therefore,
denied. The allegations contained in Paragraph 45 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

46. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 46, which are therefore,

denied. The allegations contained in Paragraph 46 also contain legal conclusions to
-6-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S
COMPLAINT

 

 
we eed ee

 

Case 8:

oO co ~J Co BP W WH

bm HN ww YY NY KY NY NY Se Be RP Se eS Be Se Se Sle
co ~~ DH wh OB OH DS OS OlUlUNODUlLlUlUOwOU NS OUD OT UBUD UL CO

i

 

 

9-cv-01236-JFW-PLA Document19 Filed 07/29/19 Page 7 of 23 Page ID #:134

which no response is required. To the extent a response is required, ZIDE denies
the allegations.

47. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 47, which are therefore,
denied. The allegations contained in Paragraph 47 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

48. ZIDE is presently without knowledge or information sufficient to form

a belief as to the truth of the allegations in Paragraph 48, which are therefore,

denied.
49.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 49, which are therefore,

denied. The allegations contained in Paragraph 49 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

50. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 50, which are therefore,
denied.

51. The allegations contained in Paragraph 51 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

52. The allegations contained in Paragraph 52 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

53. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 53, which are therefore,
denied.

54. ZIDE denies the allegations in Paragraph 54.
-7-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF'S
COMPLAINT

 
Case 8:

Oo Oo SS HN TF BP WH NH Fr

wy wy BY NY WL BH BD ROR Re BE SP Se SE OR SE SE lt
0 ~~ AH th Be WY HB KY CO HO wn DB NH FSF WY HY YY BS

 

19-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 8 of23 Page ID #:135

55,  ZIDE admits that Plaintiff has acknowledged the receipt of the letter
alleged in Paragraph 55.

56.  ZIDE admits that Plaintiff has acknowledged sending the letter alleged
in Paragraph 56.

57,  ZIDE admits that Plaintiff has acknowledged sending the affidavit as
alleged in Paragraph 57.

58. The allegations contained in Paragraph 58(a)-(c) contain legal
conclusions to which no response is required. To the extent a response is required,
ZIDE denies the allegations.

59. ZIDE admits it received the response from plaintiff. The allegations
contained in Paragraph 59 also contain legal conclusions to which no response is
required. To the extent a response is required, ZIDE denies the allegations.

60. The allegations contained in Paragraph 60 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

61. The allegations contained in Paragraph 61 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

62. The allegations contained in Paragraph 62 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

63. ZIDE admits the allegations in Paragraph 63.

64. ZIDE admits that ZIDE responded to Plaintiff's AG complaint. The
allegations contained in Paragraph 64 also contain legal conclusions to which no
response is required. To the extent a response is required, ZIDE denies the

allegations.

-8-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF'S

 

COMPLAINT

 
Case 8:

Oo wo HY DH WH FP WwW HN FH

my NM NV Bw NY KH KH HB NY eR RB Be Re Re PO Se el
CO ~D DN On FB WH NHN KF CO OO MW I DH OH SP Ww PP KK S&S

f

 

19-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 9of23 Page ID #:136

65. The allegations contained in Paragraph 65 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

66. ZIDE admits the allegations contained in Paragraph 66.

67. ZIDE admits the allegations contained in Paragraph 67.

68. ZIDE admits that Plaintiff acknowledges that he sent a letter as alleged
in Paragraph 68. The remaining allegations contained in Paragraph 68 contain legal
conclusions to which no response is required. To the extent a response is required,
ZIDE denies the allegations.

69.  ZIDE admits that it did not respond to Plaintiffs “Debt Collector
Disclosure Statement” since no response is necessary for such documents. ZIDE is
presently without knowledge or information sufficient to form a belief as to the truth
of the allegations in Paragraph 69 related to Bank of America, N.A., which are
therefore, denied. .

70.  ZIDE admits that Plaintiff has acknowledged he sent the notice to
ZIDE, attached as Exhibit 8 to Plaintiff's Complaint.

CLAIMS
COUNT I: Violation of the TCPA 47 U.S.C. § 227(b)(1)(A) Gi)
Against Defendant BANA

71. ZIDE incorporates herein each and every response stated above in
paragraphs 1 through 70. The allegations contained in Paragraph 71 also contain legal
conclusions to which no response is required. To the extent a response is required,
ZIDE denies the allegations.

72.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 72, which are therefore,
denied. The allegations contained in Paragraph 72 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies

the allegations.
-9-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S

 

 

COMPLAINT
Case 8:1]

Oo CO ~~ HA A BP W NH re

Oo bw BO BO BD Be RD RD RDO eR
Oo ~~ DN wm BP WH HF DGD Oo wo HSH HD NH BH WY YP KF

 

9-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 10 of 23 Page ID #:137

73.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 73, which are therefore,
denied. The allegations contained in Paragraph 73 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

74, ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 74, which are therefore,
denied. |

75. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 75, which are therefore,
denied. The allegations contained in Paragraph 75 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

76. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 76, which are therefore,
denied. The allegations contained in Paragraph 76 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

77.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 77, which are therefore,
denied. The allegations contained in Paragraph 77 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

78. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 78, which are therefore,
denied. The allegations contained in Paragraph 78 also contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies

the allegations.
-10-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S
COMPLAINT

 

 
 

Case 8:]

oO co NJ DW wn BP W WN Fr

bo thw Bo ho ie) Bo BO BO bo — — —_ bas — — ee eS
Oo ~~) OD WN Ee Ww NO eS Oo OO MOA DH A FP WY LP F DB

 

D-CV-01236-JFW-PLA Document 19 Filed 07/29/19 Page 11of23 Page ID #:138

79.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 79, which are therefore,
denied.

80. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 80, which are therefore,
denied.

81. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 81, which are therefore,
denied.

82. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 82, which are therefore,
denied.

83. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 83, which are therefore,
denied. .

84.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 84, which are therefore,
denied. The allegations contained in Paragraph 84 also contain legal conclusions to
which no response is required. |

85. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 85, which are therefore,
denied.

86. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 86, which are therefore,
denied. The allegations contained in Paragraph 86 also contain legal conclusions to

which no response is required.

-l1-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S

 

COMPLAINT

 
Case 8:1

Oo co ~T Dw Ww BP WW NO

mM hw NM BY BH Bw NY ND Re ee
Co oS HN On OB Uh UY US lUlUOlUlUNCOCOUlCUlwOlUlU UO ON UB OUT UE CD

H9-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 12 of 23 Page ID #:139

87. The allegations contained in Paragraph 87 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

88. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 88, which are therefore,
denied. The allegations contained in Paragraph 88 also contain legal conclusions to
which no response is required.

89. The allegations contained in Paragraph 89 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations. |

90.  ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 90, which are therefore,
denied. The allegations contained in Paragraph 90 also contain legal conclusions to
which no response is required.

COUNT II: Violation of the FDCPA 15 U.S.C. § 1692 et seq.
Against Defendant ZIDE

91. ZIDE incorporates herein each and every response stated above in|
paragraphs 1 through 90. The allegations contained in Paragraph 91 also contain legal
conclusions to which no response is required. To the extent a response is required,
ZIDE denies the allegations.

92. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 92, which are therefore,
denied.

93. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 93, which are therefore,
denied. The allegations contained in Paragraph 93 also contain legal conclusions to

which no response is required.

-12-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S

 

 

 

COMPLAINT
Case 8:1

Oo Oo ss DH A fF WH NH

NS NM pe BS BO BDO BRD BRD DRO Oe Ree ee ee
CoO ~)]) CH tO BSB WH FO ll RK UL OlULUNOUlUlUCUOULUlU SUN OCU Uh DCE Cl

 

 

) -cv-01236-JEW-PLA Document 19 Filed 07/29/19 Page 13 of 23 Page ID #:140

94. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 94, which are therefore,
denied. The allegations contained in Paragraph 94 also contain legal conclusions to
which no response is required. |

95. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 95, which are therefore,
denied. The allegations contained in Paragraph 95 also contain legal conclusions to
which no response is required.

96. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 96, which are therefore,
denied. The allegations contained in Paragraph 96 also contain legal conclusions to
which no response is required. |

97. The allegations contained in Paragraph 97 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

98. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 98, which are therefore,
denied. The allegations contained in Paragraph 98 also contain legal conclusions to
which no response is required.

99. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 99, which are therefore,
denied. The allegations contained in Paragraph 99 also contain legal conclusions to
which no response is required.

100. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 100, which are therefore,
denied. The allegations contained in Paragraph 100 also contain legal conclusions to

which no response is required.
-13-

DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF'S
COMPLAINT

 
-Case 8:1

Oo co ~~) OO UA SP WBS Ye

we hw WP BO BD BHO BD BRO RR Re Re Re Re Re Re ee

D-CV-01236-JFW-PLA Document 19 Filed 07/29/19 Page 14 of 23 Page ID #:141

101. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 191, which are therefore,
denied. The allegations contained in Paragraph 101 also contain legal conclusions to
which no response is required.

102. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 102, which are therefore,
denied. The allegations contained in Paragraph 102 also contain legal conclusions to
which no response is required.

103. The allegations contained in Paragraph 103 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

104. The allegations contained in Paragraph 104 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

105. The allegations contained in Paragraph 105 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies

the allegations.

106. The allegations contained in Paragraph 106 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

COUNT III: Violation of the FDCPA 15 U.S.C. § 1692 et seq.
Against Defendant ZIDE

107. ZIDE incorporates herein each and every response stated above in|
paragraphs 1 through 106. The allegations contained in Paragraph 107 also contain
legal conclusions to which no response is required. To the extent a response is

required, ZIDE denies the allegations.

-14-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S

 

 

 

COMPLAINT
 

Case 8:14

Oo Oo SN DH UO FB WH NH

BM Po bo BO PO BD BRD RD OBO OOO eee ee ee
OOo sas HA tH SP WHY NH HY CO OO MO HOON Of rRLU BSUS

9-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 15 of 23 Page ID #:142

108. The allegations contained in Paragraph 108 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations. |

109. The allegations contained in Paragraph 109 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

110. The allegations contained in Paragraph 110 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

111. The allegations contained in Paragraph 110(a)-(d) contain legal
conclusions to which no response is required. To the extent a response is required,
ZIDE denies the allegations.

112. ZIDE denies the allegations in Paragraph 112. The allegations
contained in Paragraph 112 also contain legal conclusions to which no response is
required, To the extent a response is required, ZIDE denies the allegations.

113. ZIDE denies the allegations in Paragraph 113. The allegations
contained in Paragraph 113 also contain legal conclusions to which no response is
required. To the extent a response is required, ZIDE denies the allegations.

114. ZIDE denies the allegations in Paragraph 114, which are therefore,
denied. The allegations contained in Paragraph 114 also contain legal conclusions to
which no response is required.

115. ZJDE denies the allegations in Paragraph 115, which are therefore,
denied. The allegations contained in Paragraph 115 also contain legal conclusions to
which no response is required.

116. ZIDE is presently without knowledge or information sufficient to form
a belief as to the truth of the allegations in Paragraph 116, which are therefore,
denied. The allegations contained in Paragraph 116 also contain legal conclusions to

which no response is required.
-15-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S

 

 

COMPLAINT

 
Case 8:1

co co NOH UN FH WwW Pe

mM Mw NM NY KN PR NY NH NY KE RB Re Re Re Be Se EO
co ~~ NA UW BB WH NY KH Oo BO wo HI DH UN SP WY YN KF SC

 

D-CV-01236-JFW-PLA Document19 Filed 07/29/19 Page 16 of 23 Page ID #143

117. ZIDE denies the allegations in Paragraph 117. The allegations
contained in Paragraph 117 also contain legal conclusions to which no response is
required.

118. ZIDE denies the allegations in Paragraph 118. The allegations
contained in Paragraph 118 also contain legal conclusions to which no response is
required.

119. Zide denies the allegations contained in Paragraph 119. The allegations
contained in Paragraph 119 also contain legal conclusions to which no response is
required.

120. The allegations contained in Paragraph 120 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

ARTICLE HT STANDING TO BRING SUIT

121. The allegations contained in Paragraph 121(a)-(c) contain legal
conclusions to which no response is required. To the extent a response is required,
ZIDE denies the allegations. |

JURY TRIAL DEMAND

122. The allegations contained in Paragraph 122 contain legal conclusions to
which no response is required. To the extent a response is required, ZIDE denies
the allegations.

REQUEST FOR RELIEF

123. ZIDE denies that Plaintiff is entitled to any of the relief sought in
Plaintiff's Request for Relief (a)-(g).

AFFIRMATIVE DEFENSES .

ZIDE reserves the right to rely upon the following affirmative defenses to the
claims asserted in the Complaint to the extent supported by evidence later developed
or facts later learned, without now assuming the burden of proof on any such defense

that would otherwise rest on Plaintiff and with the reservation of the right to amend
-16-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S

 

 

* COMPLAINT
Case 8:1

Co OH 4S DH HH FE WD NH Fe

MB Ww WN BD BD BD BRO BRO ORO OO ee OO SO
CO ~F ON A HB YH NB SE OD NO Ul moOlmlUlUAGUDN OULU UWL DY UK CU

 

D-CV-01236-JFW-PLA Document 19 Filed 07/29/19 Page 17 of 23 Page ID #:144

or supplement the responses to the Complaint, as well as its affirmative defenses, as
information is gathered through discovery:
FIRST AFFIRMATIVE DEFENSE
(Failure to State a Claim)

1. Plaintiff fails to allege facts sufficient to state any claim against ZIDE

upon which relief can be granted.
SECOND AFFIRMATIVE DEFENSE
(Laches/Estoppel) |
2. Plaintiffs claims are barred by the doctrines of laches and/or estoppel.
THIRD AFFIRMATIVE DEFENSE
(Waiver)

3. Plaintiff has waived any and all claims, rights and demands that he has
had or may have against ZIDE, and any claims by Plaintiff asserted herein are subject
to that waiver.

FOURTH AFFIRMATIVE DEFENSE
(Compliance with Law)

4, ZIDE met or exceeded the requirements of applicable laws, regulations,
and standards applicable to ZIDE.

FIFTH AFFIRMATIVE DEFENSE
(Contribution)

5. Any and all harm alleged by Plaintiff can be attributed to several causes,
and the damages for the harm, if any, should be apportioned among the various causes
according to the contribution of each cause to the harm sustained.

SIXTH AFFIRMATIVE DEFENSE
(Offset)

6. ZIDE is entitled to an offset to the claims set forth in the Complaint

sufficient to diminish or defeat Plaintiff's recovery thereunder.

7.
-17- |
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF'S

 

 

COMPLAINT
 

Case 8:]

Oo © ~sS DH A FB W HB

Mm we NY YY KN WY NY VY Oe Re Be RO Re Se
oOo ~D QB tra BP WwW HB KF SG OBO OC ss HB HF FP WwW YH fF SD

 

D-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 18 of 23 Page ID #:145

SEVENTH AFFIRMATIVE DEFENSE
(Several Liability)

8. Should Plaintiff prevail against ZIDE, ZIDE’s liability is several and

limited to its own actionable segments of fault, if any.
EIGHTH AFFIRMATIVE DEFENSE
(Fault of Plaintiff)

9. If Plaintiff suffered or sustained any loss, injury, damage or detriment,
the same was directly and proximately caused and contributed to by the breach,
conduct, acts, omissions, and/or activities of Plaintiff and not by ZIDE. Plaintiff's
claims are barred or reduced by his own negligence, mistake or fraud.

NINTH AFFIRMATIVE DEFENSE
(No Damages)

10. Plaintiff did not incur any damages or loss as a result of any act on

conduct by ZIDE.
TENTH AFFIRMATIVE DEFENSE
| (Causation)

11. Plaintiff fails to show that any alleged acts or omissions of ZIDE caused
the injuries or damages claimed by Plaintiff.

ELEVENTH AFFIRMATIVE DEFENSE
(Speculative Damages)

12. Any damage or loss Plaintiff did incur as a result of any act or conduct

by ZIDE would be speculative at best and thus too uncertain for recovery.
TWELFTH AFFIRMATIVE DEFENSE
(Good Faith/Conformance with Applicable Standards)

13. With respect to all matters alleged in the Complaint, ZIDE at all times
acted in good faith and in conformance with all applicable government and industry
standards, thus precluding any recovery by Plaintiff.

14,
-18-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S
COMPLAINT

 

 
 

 

Case 8:]

Oo CO “I GD mr F&F W BO rR

NS PO BO RO BO BRD ORD OBO OR ee a ep
OOo ~T HB tr Ff WH BO KY DT OO WO I HA FP WH LP KH OS

 

9-cv-01236-JFW-PLA Document19 Filed 07/29/19 Page 19o0f23 Page ID #:146

THIRTEENTH AFFIRMATIVE DEFENSE
(Failure to Mitigate Damages)
15. Plaintiff has failed, in whole or in part, to mitigate his alleged damages.
FOURTEENTH AFFIRMATIVE DEFENSE
(Unjust Enrichment)
16. Plaintiff would be unjustly enriched if allowed to recover under the

Complaint.

FIFTEENTH AFFIRMATIVE DEFENSE
(Ratification/Consent)

17. Plaintiff ratified or consented to the actions and conduct of ZIDE. Thus,
to the extent Plaintiff suffered or sustained any loss, injury, damage or detriment, the
same was directly and proximately caused and contributed to by Plaintiff's own
ratification/consent of the conduct giving rise to his alleged damages and/or Plaintiff's
own conduct, acts, omissions, activities, carelessness, recklessness, negligence,
and/or intentional misconduct, and not by ZIDE. |

SIXTEENTH AFFIRMATIVE DEFENSE
(Unclean Hands)
18. Plaintiff's claims are barred by the doctrine of unclean hands.
SEVENTEENTH AFFIRMATIVE DEFENSE
(Lack of Malice)

19. ZIDE specifically denies that it acted with any willfulness, oppression,
fraud or malice towards Plaintiffs or others.

EIGHTEENTH AFFIRMATIVE DEFENSE
(Failure to State a Clam for Punitive Damages)

20. The Complaint fails to state facts sufficient to entitle Plaintiff to recover
punitive damages because it fails to state facts sufficient to show any willfulness,
oppression, fraud or malice by ZIDE towards Plaintiff.

-19-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF'S

 

 

COMPLAINT
 

Case 8:]

mo wo bw WH VY VN NY BBO VO S| Re Re BPP Se ESE SE
oOo ~~“ DN vc BP Ww NSF ODO OO mW HS DH AH BP WH NY KS O&O

Oo oN DA WN Bw NY

9-cv-01236-JFW-PLA Document19 Filed 07/29/19 Page 20 0f 23 Page ID #:147

NINETEENTH AFFIRMATIVE DEFENSE

21. Plaintiff's damage claims and requests for statutory fines and penalties
are barred or must be reduced to the extent they are excessive, disproportionate, or
otherwise violative of the United States Constitution, including but not limited to the
Due Process Clause of the Fourteenth Amendment, BMW of North Am., Inc. v. Gore,
517 U.S. 559 (1996), and the Eighth Amendment, U.S. v. Bajakajian, 524 U.S. 321
(1998).

TWENTIETH AFFIRMATIVE DEFENSE
(Additional Affirmative Defenses)

22,  ZIDE has insufficient knowledge or information on which to form al
belief as to whether it may have additional, as yet unstated, affirmative defenses
available. ZIDE therefore reserves the right to assert additional affirmative defenses
and to amend the Answer accordingly in the event discovery indicates that they may
be appropriate.

23.

PRAYER FOR RELIEF

WHEREFORE, Defendant Law Office of Harris and Zide, prays:

1. That Plaintifftake nothing by way of his Complaint;

2. That ZIDE be awarded its costs of suit incurred herein;

3. That ZIDE be awarded its attorney’s fees to the extent provided by law;

MULT

IMT

MT

MHL

AH

MULL

MHL

AU
-20-
DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S

 

 

 

COMPLAINT
oa eT

Case 8:1]

Oo © ~~ DR A SS WwW NW

NM Bb PO BD BO HO BPO BO RR Rm mR Oe Uh
oOo “KN HN UO BR WH NO FS OOO OBO OSD OD LUPUS OU CUO

 

9-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 21 of 23 Page ID #:148

 

4. That judgment be entered in favor of ZIDE; and
5. That ZIDE be granted such other relief as the Court deems just and
proper.
DATED: July 29, 2019 Respectfully submitted,
LAW OFFICES OF HARRIS & ZIDE
By: /s/ Flint C. Zide
Flint C. Zide
Attorneys for Defendant Law Office of
Harris and Zide
-2]-

 

DEFENDANT LAW OFFICE OF HARRIS AND ZIDE’S ANSWER TO PLAINTIFF’S

 

COMPLAINT

 
Case 8:]

Oo Co SI DH wH BP W KH re

NM NM Bw Be HY HB BD DD RD RR ee eS Oi eS
Oo sn DH UH F&F WwW KY KF OD OO Oo HS DB HH HP WY YH  &S

 

9-cv-01236-JFW-PLA Document 19 Filed 07/29/19 Page 22 of 23 Page ID #:149

CERTIFICATE OF SERVICE
I, Flint C. Zide, certify that on July 29, 2019, the foregoing document entitled LAW
OFFICE OF HARRIS AND ZIDE’S ANSWER TO THE COMPLAINT FOR
DAMAGES AND AFFIRMATIVE DEFENSES was filed electronically in the
Court's ECF; thereby upon completion the ECF system automatically generated a
"Notice of Electronic Filing" ("NEF") as service through CM/ECF to registered e-

mail addresses of parties of record in the case.

/s/ Flint C. Zide
Flint C. Zide

 

-22-

 

CERTIFICATE OF SERVICE

 
 

Case 8:4

Oo BS SN DH HH SP WY HP

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

W9-cv-01236-JFW-PLA Document19 Filed 07/29/19 Page 23 of 23 Page ID #:150

PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

I am employed in the County of San Francisco, State of California. I am over
the age of eighteen years and not a party to the within action; my business address is
1445 Huntington Drive, Suite 300, South Pasadena, CA 91030.

On July 29, 2019, I served the following document(s) described as LAW OFFICE
OF HARRIS AND ZIDE’S ANSWER TO THE COMPLAINT FOR

DAMAGES AND AFFIRMATIVE DEFENSES on the interested parties in this

action by placing true copies thereof enclosed in sealed envelopes addressed as
ollows:

Bric Hattleberg rant , MCGUIREWOODS LLP
San Clem ente, CA 92673 ETHAN SCHATZ (SBN 257919)
Tel: 949-370-0051 Two Embarcadero Center
Suite 1300
San Francisco, CA 94111-3821
Telephone: 415.844.9944
Facsimile: 415.844.9922

eschatz@mcguirewoods.com

BY MAIL: I am “readily familiar” with the firm’s practice of collection and
rocessing correspondence for mailing with the United States Postal Service.
nder that practice, it would be deposited with the United States Postal
Service that same day in the ordinary course of business. Such envelope(s)
were placed for collection and mailing with postage thereon fully prepaid at
South Pasadena, CA, on that same day following ordinary business practices.
(C.C.P. § 1013 (a) and 1013a(3))

I declare under penalty of perjury under the laws of the State of California
that the foregoing is true and correct.

Signed on July 29, 2019, at South Pasadena, CA.

ALTE Ee
= . [pe |
(Jaine s Jedekpatri ck =

 

-23-
PROOF OF SERVICE

 

 

 
